                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


ANTONIO C. MONROE,

       Plaintiff,

V.                                                                     Civil Action No.3;18CV731


DR.DENNIS RIVET,

       Defendant.


                                  MEMORANDUM OPINION

       By Memorandum Order entered on January 9, 2019, the Court directed Plaintiff to pay an

initial partial filing fee of $53.80 or state under penalty of peijury that he did not have sufficient

assets to pay such a fee within eleven (11) days of the date of entry thereof. See 28 U.S.C. §

1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he cannot pay

such a fee. Therefore, Plaintiff is not entitled to proceed informa pauperis. Plaintiffs disregard

of the Court's directives warrants dismissal of the action. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.

       An appropriate order shall issue.




Date:^/                                               John A. Gibney, Jr.
Richmond, Virginia/                                   United States Distri         :
